Case 1:18-cv-00224-CFC-CJB Document 272 Filed 06/05/20 Page 1 of 2 PageID #: 21456
                                                               Daniel M. Silver       McCarter & English, LLP
                                                               Partner                Renaissance Centre
                                                               T. 302-984-6331        405 N. King Street, 8th Floor
                                                               F. 302-691-1260        Wilmington, DE 19801-3717
                                                               dsilver@mccarter.com   www.mccarter.com




            June 5, 2020


            VIA CM/ECF
            The Honorable Christopher J. Burke
            U.S. District Court for the District of Delaware
            J. Caleb Boggs Federal Building
            844 North King Street, Room 2325, Unit 28
            Wilmington, DE 19801-3555


            Re: ViiV Healthcare Company, et al. v. Gilead Sciences, Inc.,
                C.A. No. 18-224-CFC-CJB
            Dear Magistrate Judge Burke:

                    The parties in the above-referenced action write to request the scheduling
            of a discovery teleconference.

                   The following attorneys, including at least one Delaware Counsel and at
            least one Lead Counsel per party, participated in a verbal meet-and-confer (by
            telephone) on June 5, 2020:

                    Delaware Counsel for Plaintiffs:
                          Daniel M. Silver – McCarter & English, LLP
                          Alexandra M. Joyce – McCarter & English, LLP

                    Delaware Counsel for Defendant:
                          Jack B. Blumenfeld – Morris, Nichols, Arsht & Tunnell LLP

                    Lead Counsel for Plaintiffs:
                          Justin Wilcox – Desmarais LLP
                          Lindsey E. Miller – Desmarais LLP

                    Lead Counsel for Defendant:
                          Matthew Ford – Bartlit Beck LLP
                          Rebecca Horwitz – Bartlit Beck LLP

                   As movant, Plaintiffs request the scheduling of a discovery teleconference
            regarding the following dispute requiring judicial attention:

                   A dispute regarding whether Gilead’s expert Dr. Richman violated the
                    disclosure requirements under Federal Rule of Civil Procedure
                    26(a)(2)(B)(ii).




            ME1 33532902v.2
Case 1:18-cv-00224-CFC-CJB Document 272 Filed 06/05/20 Page 2 of 2 PageID #: 21457
                                                                               June 5, 2020
                                                                                    Page 2




                   Plaintiffs respectfully request that this dispute be addressed during the
            discovery teleconference scheduled for June 15, 2020 at 3:00 p.m. Defendant
            takes no position on Plaintiffs’ request, and defers to the Court on scheduling.


            Respectfully submitted,

            /s/ Daniel M. Silver

            Daniel M. Silver (#4758)

            cc:   Counsel of Record




                                                   2
            ME1 33532902v.2
